Case 19-80062-hb          Doc 37       Filed 10/30/19 Entered 10/30/19 10:56:56                      Desc Main
                                       Document     Page 1 of 12



                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA

     In re,
                                                                        C/A No. 19-04309-HB
     Shwanda Julie Parker and Fred Parker III,
                                                                     Adv. Pro. No. 19-80062-HB

     Debtor(s).
                                                                               Chapter 13
     Fred Parker III, Shwanda Julie Parker,
                                                                       ORDER GRANTING
                                                                      MOTIONS TO DISMISS
     Plaintiff(s),

     v.

     State of South Carolina, South Carolina
     Department of Social Services, Palmetto
     Automated Child Support System State
     Disbursement Unit, Lynn W. Lancaster, in
     her capacity as Clerk of Court for Laurens
     County, Honorable Joseph C. Smithdeal,
     Betty Wyatt, Catina Smith, Lindy Meece,


     Defendant(s).

              THIS MATTER is before the Court for consideration of the Motions to Dismiss

 pursuant to Fed. R. Civ. P. 12(b)(1) and (6)1 filed by: (1) Lynn W. Lancaster, in her capacity

 as Clerk of Court for Laurens County, Betty Wyatt, and Lindy Meece;2 (2) the State of South

 Carolina and the Honorable Joseph C. Smithdeal;3 and (3) South Carolina Department of

 Social Services and Palmetto Automated Child Support System State Disbursement Unit.4

 Plaintiffs Fred Parker III and Shwanda Julie Parker filed Responses.5 This case involves a



 1
   Fed. R. Civ. P. 12 is made applicable to this adversary proceeding pursuant to Fed. R. Bankr. P. 7012.
 2
   ECF No. 22, filed Sept. 30, 2019.
 3
   ECF No. 11, filed Sept. 17, 2019.
 4
   ECF No. 21, filed Sept. 30, 2019.
 5
   ECF Nos. 29-31, filed Oct. 16, 2019.
Case 19-80062-hb           Doc 37      Filed 10/30/19 Entered 10/30/19 10:56:56                       Desc Main
                                       Document     Page 2 of 12



 prepetition debt owed by Fred Parker to Defendant Catina Smith for child support arrearages.

 The Court previously ruled on a portion of the relief requested in the Complaint.6 The

 remaining causes of action as titled in the Complaint are: (1) willful violation of 11 U.S.C. §

 362; (2) lack of jurisdiction; (3) unauthorized practice of law;7 (4) failure to supervise; (5)

 negligence; (6) violation of 15 U.S.C. § 1692 (Fair Debt Collection Practices Act); and (7)

 violation of the South Carolina Consumer Protection Code. Plaintiffs seek actual and punitive

 damages as well as attorney’s fees.

                                   ALLEGATIONS OF THE COMPLAINT

          Plaintiffs name eight Defendants8 in this action and allege they are agents of each

 other. The allegations against the Defendants are frequently grouped together. Relevant

 allegations gleaned from the Complaint are summarized below.9

          Defendant Smith is the recipient of the prepetition child support arrearage from Fred

 Parker. The Complaint alleges “Defendants” caused a Rule to Show Cause hearing to be

 scheduled before Defendant the Honorable Joseph C. Smithdeal (“Judge”) for August 28,

 2019, in state court in Laurens County, South Carolina on the child support arrearage due to

 Smith. On August 14, 2019, after the hearing was scheduled, Plaintiffs filed for Chapter 13

 bankruptcy relief. The case was initially filed pro se, for the primary purpose of saving

 Plaintiffs’ home. Defendant Department of Social Services (“DSS”) was listed as “a creditor”




 6
   Order Pursuant to 11 U.S.C. § 105 (ECF No. 19, entered Sept. 23, 2019).
 7
   This cause of action is asserted against only the Court Employees.
 8
   Defendant Catina Smith failed to timely respond to the Complaint and Plaintiffs filed a motion for default
 judgment. (ECF No. 32, filed Oct. 16, 2019). The Court scheduled a hearing for November 26, 2019, to consider
 Plaintiffs’ request for a default judgment against Catina Smith and any request for damages against her.
 9
   “When ruling on a motion to dismiss, courts must accept as true all of the factual allegations contained in the
 complaint and draw all reasonable inferences in favor of the plaintiff.” Hall v. DIRECTV, LLC, 846 F.3d 757,
 765 (4th Cir. 2017), cert. denied, 138 S. Ct. 635, 199 L. Ed. 2d 526 (2018) (citing E.I. du Pont de Nemours &
 Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).


                                                        2
Case 19-80062-hb           Doc 37      Filed 10/30/19 Entered 10/30/19 10:56:56                       Desc Main
                                       Document     Page 3 of 12



 by Plaintiffs and given notice of the bankruptcy. On August 27, 2019, Plaintiffs hired Jane

 H. Downey as bankruptcy counsel.

          The Complaint alleges the bankruptcy divested “the Defendants” of jurisdiction over

 the collection of child support. Plaintiffs also named Lancaster (the Clerk of Court for Laurens

 County), Wyatt (the Deputy Clerk), and Meece (a member of the Clerk’s staff) (collectively,

 “Court Employees”), the State of South Carolina (“State”), and Palmetto Automated Child

 Support System State Disbursement Unit (“Palmetto”)10 as additional Defendants.

          Plaintiffs and Downey communicated unsuccessfully with various Defendants,

 including the Court Employees and the Judge, to assert the automatic stay of § 362 and stop

 the Rule to Show Cause hearing. When Downey first contacted the state court and asked that

 the Rule to Show Cause be removed from the hearing calendar, Meece informed her that Mr.

 Parker was required to attend the hearing to show proof of his bankruptcy. Downey asked to

 fax to the state court proof of the bankruptcy, but Meece insisted the bankruptcy would not

 stop the Rule to Show Cause hearing, called Downey “sugar,” and advised her to “stop

 throwing around [her] law license” before abruptly hanging up the phone. As a result of this

 unproductive communication, Downey advised Lancaster in writing of the bankruptcy and

 transmitted case law demonstrating that any order entered as a result of the Rule to Show

 Cause hearing would be void. Despite these efforts, Plaintiffs allege “Defendants” held or

 caused the state court collection hearing to be held and participated as a whole in the Rule to

 Show Cause hearing.




 10
   In its Motion, DSS credibly asserts that Palmetto is a case management system, not an entity with the capacity
 to be sued. In Plaintiffs’ Response, Plaintiffs collectively refer to DSS and Palmetto as “DSS” and do not address
 whether Palmetto is an entity with the capacity to be sued or elaborate on its involvement in this matter.


                                                         3
Case 19-80062-hb       Doc 37      Filed 10/30/19 Entered 10/30/19 10:56:56            Desc Main
                                   Document     Page 4 of 12



        Thereafter, Meece informed Mrs. Parker that the Rule to Show Cause hearing was held

 on August 28, 2019 and a bench warrant for Mr. Parker’s arrest was to be issued. Mrs. Parker

 and Downey also spoke on a joint telephone call with Meece that day and asked for a copy of

 the state court order. Meece informed them that the order had not been signed and Mr. Parker

 should have hired a family law attorney rather than a bankruptcy attorney because the order

 would be signed later that day.

        Additionally, Wyatt informed Mr. Parker that he could ask the Judge to allow him to

 pay a portion of the child support arrears to avoid the arrest warrant from being issued. Mr.

 Parker also contacted DSS to determine if a bench warrant had been entered against him. He

 was instructed to turn himself into the sheriff’s office or detention center and “agents for DSS”

 asked him for his address and whereabouts.

        The next day, Downey again asked Meece for a copy of the state court order, but was

 informed that because Downey was not a party to the suit, Meece could not provide her with

 a copy of the order and Mr. Parker could come to the court in person to obtain a copy.

 Concurrently, Wyatt contacted Mr. Parker informing him that no warrant had been issued and

 asked that he come to the court to sign a document indicating he would appear at the next

 hearing. Wyatt also asked Mr. Parker to have Downey cease contacting the Clerk’s office.

        Downey then spoke directly with Lancaster, who researched this matter and concluded

 that the Judge held the Rule to Show Cause hearing and, from the bench, verbally held Mr.

 Parker in contempt and ordered an arrest warrant be issued. However, the Judge later changed

 his mind and ordered the Rule to Show Cause hearing be continued to September 25, 2019.

 Lancaster informed Downey her office was instructed that child support is an obligation as




                                                4
Case 19-80062-hb       Doc 37    Filed 10/30/19 Entered 10/30/19 10:56:56             Desc Main
                                 Document     Page 5 of 12



 opposed to a debt and, therefore, is not stayed by a bankruptcy filing. As a result, the Court

 Employees believed the Rule to Show Cause hearing could proceed.

        Plaintiffs feared for Mr. Parker’s safety and suffered damages as a result the foregoing

 events. Plaintiffs incurred additional costs and attorney’s fees. Mr. Parker did not stay at his

 home for fear of being arrested and incurred costs to stay elsewhere outside Laurens County.

        On August 29, 2019, Downey filed this Summons and Complaint and a request for an

 emergency hearing to stop the Rule to Show Cause hearing in state court that was continued

 to September 25, 2019. An emergency hearing was held in this Court on September 20, 2019,

 resulting in an order pursuant to 11 U.S.C. §§ 105 and 362 prohibiting Smith and anyone

 acting on her behalf or in her interest from proceeding with efforts to collect the prepetition

 debt at issue here. The other causes of action identified above remain for consideration and

 are addressed by the Motions to Dismiss.

                                    STANDARD OF REVIEW

        “A Rule 12(b)(1) motion for lack of subject matter jurisdiction raises the fundamental

 question of whether a court has jurisdiction to adjudicate the matter before it.” S.C. Elec. &

 Gas Co. v. Randall, 331 F. Supp. 3d 485, 491 (D.S.C. 2018) (citing Fed. R. Civ. P. 12(b)(1)).

 “Federal courts are courts of limited subject matter jurisdiction, and as such there is no

 presumption that the court has jurisdiction.” Id. (quoting Pinkley, Inc. v. City of Frederick,

 Md., 191 F.3d 394, 399 (4th Cir. 1999)). “A Rule 12(b)(1) motion to dismiss should be

 granted ‘only if the material jurisdictional facts are not in dispute and the moving party is

 entitled to prevail as a matter of law.’” Balfour Beatty Infrastructure, Inc. v. Mayor & City

 Council of Baltimore, 855 F.3d 247, 251 (4th Cir. 2017) (quoting Evans v. B.F. Perkins Co.,

 a Div. of Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999)).




                                                5
Case 19-80062-hb        Doc 37     Filed 10/30/19 Entered 10/30/19 10:56:56                 Desc Main
                                   Document     Page 6 of 12



         A motion filed under Rule 12(b)(6) challenges the legal sufficiency of the complaint

 and provides that a party may move to dismiss for failure to state a claim upon which relief

 can be granted. The legal sufficiency of the complaint is measured by whether it meets the

 standards for a pleading set forth in Rule 8, which provides the general rules of pleading, and

 Rule 12(b)(6), which requires a complaint to state a claim upon which relief can be granted.

 Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). Rule 8 provides that a complaint

 must contain “a short and plain statement of the claim showing that the pleader is entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). While Rule 8 may have previously been accepted as setting

 forth a “notice pleading” standard, the Supreme Court has since amplified this standard.

         In order to survive a motion to dismiss, “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting in Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570

 (2007)). A complaint meets the plausibility standard when it “articulate[s] facts, when

 accepted as true, that ‘show’ that the plaintiff has stated a claim entitling him to relief, i.e., the

 ‘plausibility of entitlement to relief.’” Giacomelli, 588 F.3d at 193 (quoting Iqbal, 556 U.S.

 at 678). The pleader must provide more than mere “labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations

 omitted). In reviewing claims for failure to state a claim, a court must construe the allegations

 in the light most favorable to the plaintiff.

                             NON-BANKRUPTCY CAUSES OF ACTION

         After careful review of the allegations of the Complaint, the Court finds the following

 causes of action must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6): (1) lack of

 jurisdiction; (2) failure to supervise; (3) unauthorized practice of law; (4) negligence; (5)

 violation of 15 U.S.C. § 1692 (Fair Debt Collection Practices Act); and (6) violation of the


                                                   6
Case 19-80062-hb       Doc 37     Filed 10/30/19 Entered 10/30/19 10:56:56              Desc Main
                                  Document     Page 7 of 12



 South Carolina Consumer Protection Code. The alleged facts and pleadings do not support

 separate causes of action for lack of jurisdiction, failure to supervise, or negligence.

 Additionally, there is “no private right of action in South Carolina for the unauthorized

 practice of law.” Franklin v. Chavis, 371 S.C. 527, 535, 640 S.E.2d 873, 877 (2007). Further,

 the Fair Debt Collection Practices Act and South Carolina Consumer Protection Code are not

 applicable to any conduct alleged in the Complaint. See 15 U.S.C. § 1692a(5) (defining “debt”

 as “any obligation or alleged obligation of a consumer to pay money arising out of a

 transaction in which the money, property, insurance, or services which are the subject of the

 transaction are primarily for personal, family, or household purposes, whether or not such

 obligation has been reduced to judgment.”); S.C. Code Ann. § 37-1-201(7)(a) (defining

 “consumer” as a “buyer, lessee, or debtor to whom credit is granted in a consumer credit

 transaction”).

                           WILLFUL VIOLATION OF 11 U.S.C. § 362
                                JUDGE AND COURT EMPLOYEES

        The Judge and Court Employees argue Plaintiffs’ Complaint must be dismissed

 pursuant to Fed. R. Civ. P. 12(b)(1) because they are entitled to judicial immunity. Plaintiffs

 assert these Defendants are not afforded this protection because they acted in the absence of

 jurisdiction, which was removed by the filing of this case and triggering of the automatic stay

 over the Rule to Show Cause matter.

        “Although unfairness and injustice to a litigant may result on occasion, ‘it is a general

 principle of the highest importance to the proper administration of justice that a judicial

 officer, in exercising the authority vested in him, shall be free to act upon his own convictions,

 without apprehension of personal consequences to himself.’” Mireles v. Waco, 502 U.S. 9, 10,

 112 S. Ct. 286, 116 L. Ed.2d 9 (1991) (quoting Bradley v. Fisher, 13 Wall. 335, 20 L. Ed. 646


                                                 7
Case 19-80062-hb        Doc 37     Filed 10/30/19 Entered 10/30/19 10:56:56               Desc Main
                                   Document     Page 8 of 12



 (1872)). “It is for this reason that judicial officers are entitled to judicial immunity for conduct

 that is judicial in nature and not performed in clear absence of all jurisdiction.” In re Johnson,

 310 B.R. 290, 292 (Bankr. D.S.C. 2003) (citing Mireles, 502 U.S. at 11, 112 S. Ct. 286)). A

 defendant entitled to judicial immunity enjoys “immunity from suit rather than a mere defense

 to liability.” Id. at 293 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 86

 L.Ed.2d 411 (1985)).

         The Fourth Circuit has noted “the important purpose served by the doctrine

 of judicial immunity, which has been described as protecting the public interest in having

 judges who are ‘at liberty to exercise their functions with independence and without fear of

 consequences.’” King v. Myers, 973 F.2d 354 (4th Cir. 1992) (quoting Pierson v. Ray, 386

 U.S. 547, 554 (1967)). “Judicial immunity is not for the protection or benefit of a malicious

 or corrupt judge, but for the benefit of the public, whose interest it is that the judges should be

 at liberty to exercise their functions with independence, and without fear of consequences.”

 Town of Hopkins, S.C. v. Cobb, 466 F. Supp. 1215, 1218 (D.S.C. 1979) (quotations omitted).

         As a result of these strong policy justifications for the doctrine, judicial immunity can

 be overcome only in two limited circumstances: (1) if the challenged action as not taken in

 the judge’s judicial capacity; or (2) if the action was taken “in complete absence of all

 jurisdiction.” Mireles, 502 U.S. at 11-12, 112 S. Ct. 286. The scope of jurisdiction must be

 broadly construed to effectuate the purposes of judicial immunity. Stump v. Sparkman, 435

 U.S. 349, 356, 98 S. Ct. 1099, 55 L.Ed.2d 331 (1978). Further, there is a difference between

 acting in the complete absence of jurisdiction and acting in excess of jurisdiction. Bright v.

 Gallia Cty., Ohio, 753 F.3d 639, 649 (6th Cir. 2014) (citing Bradley, 13 Wall. 335, 20 L. Ed.

 646).   “A clear absence of all jurisdiction means a clear lack of all subject matter




                                                  8
Case 19-80062-hb           Doc 37      Filed 10/30/19 Entered 10/30/19 10:56:56                       Desc Main
                                       Document     Page 9 of 12



 jurisdiction.” Mullis v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385, 1389 (9th Cir.

 1987).11 When a judge acts in excess of his jurisdiction, his actions remain immune. Stump,

 435 U.S. at 357 n.7, 98 S. Ct. 1099.

          Additionally, “judicial officers are entitled to judicial immunity for conduct that is

 judicial in nature and not performed in clear absence of all jurisdiction.” In re Johnson, 310

 B.R. 290, 292 (Bankr. D.S.C. 2003) (citing Mireles, 502 U.S. at 11, 112 S. Ct. 286)). Absolute

 quasi-judicial immunity “extends to those persons performing tasks so integral or intertwined

 with the judicial process that these persons are considered an arm of the judicial officer who

 is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994). Likewise, absolute quasi-

 judicial immunity applies “when functions that are more administrative in character have been

 undertaken pursuant to the explicit direction of a judicial officer . . .” Kincaid v. Vail, 969 F.2d

 594, 601 (7th Cir. 1992).

          In determining whether quasi-judicial immunity applies, courts consider: “(1) whether

 the official’s functions are similar to those of a judge; (2) whether a strong need exists for the

 official to perform essential functions for the public good without fear of harassment and

 intimidation; and (3) whether adequate procedural safeguards exist to protect against

 constitutional deprivations.” Howard v. Food Lion Inc., 232 F. Supp.2d 585, 594 (M.D.N.C.

 2002) (citing Qstrzenski v. Seigel, 177 F.3d 245, 249 (4th Cir. 1999)). “[I]mmunity is vitiated

 only when the judicial officer acts in the clear absence of jurisdiction.” Pressly v. Gregory,



 11
   The Supreme Court illustrated the distinction between an act in the clear absence of jurisdiction and an act in
 excess of jurisdiction with this example:
          if a probate judge, with jurisdiction over only wills and estates, should try a criminal case, he
          would be acting in the clear absence of jurisdiction and would not be immune from liability
          for his action; on the other hand, if a judge of a criminal court should convict a defendant of a
          nonexistent crime, he would merely be acting in excess of his jurisdiction and would be
          immune.
 Mullis, 828 F.2d at 1389 (quoting Stump, 435 U.S. at 357 n.7, 98 S. Ct. 1099).


                                                        9
Case 19-80062-hb      Doc 37     Filed 10/30/19 Entered 10/30/19 10:56:56            Desc Main
                                Document      Page 10 of 12



 831 F.2d 514, 517 (4th Cir. 1987) (citing Stump v. Sparkman, 435 U.S. 349, 349, 98 S. Ct.

 1099, 55 L.Ed.2d 331 (1978)). Under Rule 24 of the South Carolina Family Court Rules, the

 Court Employees are required to conduct monthly reviews of child support accounts and to

 issue rules to show cause whenever an account appears to be in arrears. See Rule 24(b),

 SCFCR.

        Plaintiffs do not dispute the Judge was acting in a judicial capacity when he held the

 Rule to Show Cause hearing. Rather, they argue § 362(a) removed all jurisdiction from the

 state court; therefore, any action taken after the filing of the bankruptcy case regarding the

 prepetition child support arrears was done in complete absence of jurisdiction and is not

 protected by judicial immunity. Considering the applicable law, the allegations against the

 Judge do not indicate he acted in complete absence of jurisdiction to limit judicial immunity.

 While holding of a Rule to Show Cause hearing may violate the automatic stay, that action

 here was only in excess of the Judge’s jurisdiction. See Matter of Chaban, C/A No. 2:14-CV-

 14559, 2015 WL 5026079, at *3-4 (E.D. Mich. Aug. 25, 2015), aff’d (May 9, 2016) (“A

 number of decisions from across the country hold that court officials who violate

 the automatic stay remain protected by judicial immunity.” (citing Ryan v. Cholakis, C/A No.

 1:13-cv-1451, 2014 WL 803776 at *2 (N.D.N.Y. Feb. 25, 2014); Burton v. Infinity Capital

 Mgmt., C/A No. 2:11-cv-1129, 2012 WL 607417 at *11 (D. Nev. Feb. 24, 2012); In re

 Perry, 312 B.R. 717, 719 (Bankr. M.D. Ga. 2004); In re Womack, 253 B.R. 241, 243 (Bankr.

 E.D. Ark. 2000))). Therefore, judicial immunity protects the Judge from Plaintiffs’ claim for

 damages and the cause of action asserted against him must be dismissed.

        The allegations against the Court Employees related to damages for willful violation

 of the stay, if true, indicate a disregard for the automatic stay after notice thereof, state a




                                               10
Case 19-80062-hb           Doc 37       Filed 10/30/19 Entered 10/30/19 10:56:56                       Desc Main
                                       Document      Page 11 of 12



 plausible claim for resulting damages, and are particularly troubling because public servants

 allegedly caused harm to members of the public they serve. Simple respect for the automatic

 stay in the future will avoid the need for emergency hearings and wasteful proceedings.

 However, the judicial immunity afforded to the Judge extends to the subordinate Court

 Employees acting under the Judge’s direction. Accordingly, the Court Employees are entitled

 to absolute quasi-judicial immunity from the damages claim raised by Plaintiffs and the cause

 of action against them must be dismissed.

                                     DSS, PALMETTO, AND THE STATE

          Although the Court must accept all well-pleaded allegations of the Complaint as true

 and view them in the light most favorable to Plaintiffs, this Complaint invites scrutiny –

 especially given the dismissal of the other Defendants. The allegations group the State,

 Palmetto, and DSS together with all Defendants, questionably label DSS as a “creditor” and

 agent of other Defendants, and fail to allege specific facts explaining DSS, Palmetto, and the

 State’s relationships to Smith (the child support recipient) and their roles in the Rule to Show

 Cause matter. The Complaint does not include factual allegations as to a willful act by the

 State or Palmetto contrary to § 362 that resulted in harm to Plaintiffs or explain how the State

 or Palmetto was involved in these events, other than a blanket allegation that all Defendants

 are agents of each other. Additionally, the few factual allegations as to any act by DSS that

 may be contrary to § 362 and resulted in any harm to Plaintiffs are weak at best and do not

 meet the applicable plausibility standard. Plaintiffs have, therefore, failed to state a claim for

 damages for willful violation of the automatic stay by the State, Palmetto, or DSS12 and this

 cause of action must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).


 12
  DSS argues persuasively and affidavits filed indicate its role in Rule to Show Cause hearings is quite limited.
 However, due to Plaintiffs’ objection to the Court’s consideration of any facts outside the pleadings at this early


                                                        11
Case 19-80062-hb           Doc 37      Filed 10/30/19 Entered 10/30/19 10:56:56                       Desc Main
                                      Document      Page 12 of 12



          The State, Palmetto, and DSS also assert any cause of action for damages is barred by

 sovereign immunity and request dismissal pursuant to Fed. R. Civ. P. 12(b)(1). Because the

 Complaint lacks detail of the exact role Plaintiffs allege these Defendants had in this matter,

 the Court cannot properly analyze the applicability of this defense and doing so is unnecessary

 given dismissal pursuant to Fed. R. Civ. P. 12(b)(6).

          IT IS, THEREFORE, ORDERED that the Motions to Dismiss are GRANTED and

 all remaining causes of action against Defendants State of South Carolina, South Carolina

 Department of Social Services, Palmetto Automated Child Support System State

 Disbursement Unit, Lynn W. Lancaster, in her capacity as Clerk of Court for Laurens County,

 Honorable Joseph C. Smithdeal, Betty Wyatt, and Lindy Meece are hereby dismissed.




 FILED BY THE COURT
     10/30/2019




                                                             US Bankruptcy Judge
                                                             District of South Carolina



  Entered: 10/30/2019




 stage, DSS’s affidavits were not a factor in the Court’s decision. See Fed. R. Civ. P. 12(d) (“All parties must be
 given a reasonable opportunity to present all the material that is pertinent to the motion.”).


                                                        12
